                                                             USDC SDNY
UNITED STATES DICSTRICT COURT                                DOCUMENT
                                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                             DOC #:
                                                             DATE FILED: 4/30/21
_________________________________________
ORISKA CORPORATION, EMPLOYEE
CLASS, and INJURED WORKER CLASS
                          Plaintiffs,
                                                           1:21-cv-3174 (MKV)
                           -against-


DORON ZANANI, ARIEL BERSCHADSKY,
THE U.S. SMALL BUSINESS ADMINISTRATION,
M&T BANK CORPORATION, and
STEPHEN W. BIEGEL, NEW YORK CITY MARSHAL


                     Defendants.
_________________________________________

MARY KAY VYSKOCIL, United States District Judge


The Court held a hearing on plaintiff’s motion for a temporary restraining order [ECF 2] on April
30, 2021. Plaintiff and each of the named defendants appeared. Plaintiff’s motion for a
temporary restraining order and/or a preliminary injunction is denied as moot in light of the
representation by plaintiffs’ counsel on the record at the hearing that the action will be
voluntarily discontinued. The clerk of the Court is respectfully requested to close the motion at
ECF 2.




SO ORDERED.


Date: April 30, 2021
